J-A10042-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

J.L.B.                                           IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                          Appellant

                     v.

S.A.T.

                          Appellee                   No. 1866 WDA 2015


                     Appeal from the Order October 26, 2015
                In the Court of Common Pleas of Cambria County
                        Civil Division at No(s): 2008-3924


BEFORE: GANTMAN, P.J., BENDER, P.J.E., and PANELLA, J.

MEMORANDUM BY GANTMAN, P.J.:                           FILED JULY 13, 2016

         Appellant, J.L.B. (“Father”), appeals from the order entered in the

Cambria County Court of Common Pleas, which granted primary physical

custody of R.E.B. (“Child”) to Appellee, S.A.T. (“Mother”), subject to

increased periods of partial custody for Father, and granted Mother’s petition

for relocation. We affirm.

         This Court previously summarized the relevant facts and procedural

history of this case as follows:

           Father and [Mother] are the parents of a daughter, R.E.B.
           (“Child”), born [February 2008]. Father and Mother never
           married. Father and Mother briefly resided together in
           Johnstown after Child’s birth. Mother moved out in August
           2008. Thereafter, Father filed a Complaint for Custody.
           After hearings, the trial court granted the parties shared
           legal custody, primary physical custody to Mother and
           partial physical custody to Father. This Court affirmed the
J-A10042-16


       trial court’s Order. See J.L.B. v. S.A.T., 996 A.2d 532
       (Pa. Super. 2010) (unpublished memorandum).1
          1
            Subsequently, the parties filed Petitions that are
          not relevant to this appeal. However, we note that
          Judge Joseph Leahey has recused himself from this
          case. Further, Father asked President Judge Timothy
          P. Creany to recuse based upon various accusations.
          Father’s request was denied.

                               *    *    *

       [Father filed a custody complaint on February 19, 2013.
       On February 25, 2013, Mother filed a Notice of Proposed
       Relocation.]   Domestic Relations Hearing Officer David
       Beyer, Esq., [“Mr. Beyer”] was assigned to conduct
       hearings and prepare a report with recommendations
       relative to [Mother’s] relocation request to move from
       Cambria County to Blair County to reside with her fiancé
       and [Child].

       Mr. Beyer conducted two days of hearings on May 3, 2013,
       and July 25, 2013. … [On August 1, 2013, the trial court
       entered an Interim Order allowing Mother to relocate
       based upon Mr. Beyer’s interim recommendation.]

       [On October 2, 2013, Father filed a Praecipe to Cancel the
       Hearing that was scheduled for October 4, 2013, and
       schedule the matter for pre-trial conference before a trial
       judge.] Following the final hearing on October 4, 2013,
       Mr. Beyer filed the “Report of Hearing Officer” on October
       21, 2013, encompassing the custody and relocation issues,
       recommending that the [trial c]ourt affirm [Mother’s]
       relocation request as a final order, and recommending,
       inter alia, shared legal custody, primary physical custody
       of [Child] with [] [M]other, and partial [physical] custody
       of [Child] with [] [F]ather. The parties were advised that
       exceptions must be filed within twenty (20) days. Neither
       party filed exceptions within 20 days.

       On November 12, 2013, twenty-two (22) days after [Mr.
       Beyer] filed his Report, [Father], pro se, filed a document
       entitled “Letter re: No Exceptions to the Hearing Officer’s
       Recommendations.”

                                   -2-
J-A10042-16



        [Father], pro se, then filed a “Petition for Emergency
        Special Relief” on January 2, 2014.      The document,
        paragraphs 3-9, berates witnesses to the domestic
        proceedings and members of the Cambria County Judiciary
        and Bar.     Paragraphs 10 through 17 challenge [Mr.]
        Beyer’s procedures and scheduling relative to the
        custody/relocation hearings. Paragraphs 18 through 25
        berate the [trial c]ourt.

        On January 7, 2014, the [trial c]ourt issued an Order
        treating [Father’s] “Petition for Emergency Special Relief”
        as a petition for review of [Mr. Beyer’s] Report.       [A
        h]earing was scheduled for January 29, 2014, but
        continued until March 12, 2014, upon request of [Father’s
        counsel.]

        On January 28, 2014, [Father] filed a “Praecipe for Entry of
        an Adverse Order.”      [Father] cites Pa.R.A.P. 301(e)
        (Emergency Appeals) as authority for the filing.

                                *    *    *

        [Father] filed [a] Notice of Appeal…on February 27, 2014,
        and the case was docketed as a Children’s Fast Track
        appeal on March 10, 2014. At the time the appeal was
        filed, [Mr. Beyer’s] Report and Recommendations had not
        yet been signed [or] adopted by the [trial c]ourt, and
        designated as a Final Order.

        At the hearing on March 12, 2014, the [trial c]ourt, on the
        record, indicated that it intended to affirm [Mr. Beyer’s]
        Report and Recommendation. No written Order issued[]
        because…due to the filing of [the] instant Fast Track
        Superior Court appeal, [the trial court] lacked jurisdiction
        to affirm the Report and Recommendations. [The trial
        court also allowed Father’s counsel to withdraw as counsel
        on March 12, 2014.]

J.L.B. v. S.A.T., No. 395 WDA 2014, unpublished memorandum at 1-3

(Pa.Super. filed October 10, 2014) (alterations in original). On October 10,

2014, this Court remanded the case because the trial court had acted

                                    -3-
J-A10042-16


contrary to the applicable rules and statutes when the court (1) permitted a

hearing officer, rather than a trial court judge, to hold hearings on Mother’s

petition for relocation; and (2) failed to issue a prompt decision.        This

Court’s remand instructions directed the trial court to hold a trial on Mother’s

petition for relocation and to determine whether the case should be heard by

an out-of-county judge due to the procedural irregularities and Father’s

distrust of the Cambria County Court of Common Pleas judges.

        Following remand, a Potter County jurist, Judge John B. Leete, was

temporarily assigned on December 4, 2014 to hear the case.               Father

proceeded pro se.     In August 2015, Father submitted multiple filings in

which he demanded the recusal of Judge Leete and disqualification of

Mother’s counsel, Attorney Zanoni.       Father also requested counsel fees

based on the alleged misconduct of the court and Attorney Zanoni.            On

August 24, 2015, Mother filed an “emergency petition for special relief,”

alleging Father had refused to return custody of Child to Mother. The court

issued an ex parte order directing Father to return physical custody of Child

to Mother immediately to attend school in the Bellwood School District until

further order of court. The trial court subsequently held custody/relocation

hearings on August 31, 2015; September 1, 2015; and September 29, 2015.

The court denied Father’s request for recusal/disqualification on September

1, 2015. The court granted Mother’s petition for relocation on October 26,

2015.    The court’s order also provided that Mother would retain primary


                                     -4-
J-A10042-16


physical custody of Child but increased Father’s periods of partial physical

custody.1    On November 23, 2015, Father filed a timely pro se notice of

appeal and concise statement of errors complained of on appeal, pursuant to

Pa.R.A.P. 1925(a)(2)(i). Mother filed a motion with this Court to dismiss or

quash the appeal on March 10, 2016, alleging Father failed to provide

Mother with a designation of the contents of his reproduced record as

required by Pa.R.A.P. 2154.2         On April 1, 2016, Father filed a motion with

this Court to “recuse” Judge Leete and to vacate all orders entered by Judge

Leete.

       Father raises the following issues on appeal, which we have reordered

for ease of disposition:

          DID THE TRIAL COURT DENY [FATHER] AND CHILD THEIR
          RIGHT TO DUE PROCESS?

          DID THE TRIAL COURT FAIL TO ADHERE TO THE ORDER
          OF THE SUPERIOR COURT (MEMORANDUM 395 WDA
          201[4]) AND THE APPLICABLE RULES AND STATUTES
          REGARDING CUSTODY AND RELOCATION?

____________________________________________


1
 The order provided, inter alia, that Father would have physical custody of
Child three weekends per month in alternate months beginning in November
2015, and two weekends per month in all other months.
2
  Father’s minor violation of the Rules of Appellate Procedure does not
impede our review of this case. Therefore, we deny Mother’s motion to
dismiss/quash. See Morgan Guar. Trust Co. of New York v. Mowl, 705
A.2d 923 (Pa.Super. 1998), appeal denied, 556 Pa. 693, 727 A.2d 1121
(1998) (denying motion to dismiss based on appellant’s failure to designate
contents of reproduced record as minor infraction that did not hinder
meaningful appellate review).



                                           -5-
J-A10042-16


         IS THE TRIAL COURT MANDATED TO RECUSE?

         DID THE TRIAL [COURT] ERR BY FAILING TO DISQUALIFY
         OPPOSING COUNSEL?

         DID THE TRIAL COURT ERR BY FAILING TO AWARD
         [FATHER] LEGAL FEES?

         DID THE TRIAL COURT ERR BY FAILING TO GRANT
         FATHER PRIMARY CUSTODY AS IT IS IN THE BEST
         INTEREST OF THE CHILD AS SUPPORTED BY THE
         EVIDENCE?

         DID THE TRIAL COURT ERR IN GRANTING MOTHER
         PERMISSION TO RELOCATE BECAUSE IT WAS NOT IN THE
         BEST INTEREST OF THE CHILD?

(Father’s Brief at 7-8).

      In his first five issues combined, Father argues that following remand,

the trial court denied his right to due process by failing to schedule trial and

issue a prompt decision within the time limits set forth in the applicable rules

and statutes.   Father contends the delays prejudiced him and were not in

the best interests of Child. Father asserts Judge Leete and Attorney Zanoni

should be held in contempt.     Father maintains Judge Leete is obligated to

recuse himself because of his willful failure to decide the matter promptly

and his grant of Mother’s “emergency” petitions prior to conducting any

hearings. Father claims Attorney Zanoni should be disqualified because he

violated the Rules of Professional Conduct when he defended the alleged

misconduct of the trial court and “belittled” Father for attempting to protect

his and Child’s rights.    Father concludes this Court should mandate the

recusal of Judge Leete, disqualify Attorney Zanoni, award Father legal costs

                                     -6-
J-A10042-16


and fees, vacate the trial court’s orders, and decide the underlying

custody/relocation issues in the first instance. We disagree.

      “[A] party to an action has the right to request the recusal of a jurist

where that party has a reason to question the impartiality of the court.”

Goodheart v. Casey, 523 Pa. 188, 198, 565 A.2d 757, 762 (1989).

“Recusal is required wherever there is substantial doubt as to the jurist’s

ability to preside impartially.” In Interest of McFall, 533 Pa. 24, 35, 617
A.2d 707, 713 (1992). “[A] judge’s behavior is not required to rise to a level

of actual prejudice, but the appearance of impropriety is sufficient.” Id. at

34, 617 A.2d at 712.

         It is presumed that the judge has the ability to determine
         whether he will be able to rule impartially and without
         prejudice, and his assessment is personal, unreviewable,
         and final. Where a jurist rules that he…can hear and
         dispose of a case fairly and without prejudice, that decision
         will not be overturned on appeal but for an abuse of
         discretion. The party requesting recusal bears the burden
         of producing evidence that establishes bias, prejudice, or
         unfairness. This evidence must raise a substantial doubt
         as to the jurist’s ability to preside impartially.

In re Bridgeport Fire Litigation, 5 A.3d 1250, 1254 (Pa.Super. 2010)

(internal citations omitted).

      The award of counsel fees and costs in custody matters is governed by

statute: “Under this chapter, a court may award reasonable interim or final

counsel fees, costs and expenses to a party if the court finds that the

conduct of another party was obdurate, vexatious, repetitive or in bad faith.”

23 Pa.C.S.A. § 5339. “Our standard of review of an award of counsel fees is


                                     -7-
J-A10042-16


well settled: we will not disturb a trial court's determination absent an abuse

of discretion.” A.L.-S. v. B.S., 117 A.3d 352, 361 (Pa.Super. 2015).

      Pennsylvania Rule of Criminal Procedure 1915.4 provides as follows:

         Rule 1915.4. Prompt Disposition of Custody Cases

         (a) Initial Contact With the Court. Depending upon
         the procedure in the judicial district, the parties’ initial in-
         person contact with the court (including, but not limited to
         a conference with a conference officer pursuant to Rule
         1915.4-2, a conference with a judge, conciliation,
         mediation and/or class/seminar) shall be scheduled to
         occur not later than 45 days from the filing of a complaint
         or petition.

         (b) Listing Trials Before the Court. Depending upon
         the procedure in the judicial district, within 180 days of the
         filing of the complaint either the court shall automatically
         enter an order scheduling a trial before a judge or a party
         shall file a praecipe, motion or request for trial, except as
         otherwise provided in this subdivision. If it is not the
         practice of the court to automatically schedule trials and
         neither party files a praecipe, motion or request for trial
         within 180 days of filing of the pleading, the court shall,
         sua sponte or on motion of a party, dismiss the matter
         unless a party has been granted an extension for good
         cause shown, or the court finds that dismissal is not in
         the best interests of the child. The extension shall not
         exceed 60 days beyond the 180 day limit. A further
         reasonable extension may be granted by the court upon
         agreement of the parties or when the court finds, on the
         record, compelling circumstances for a further reasonable
         extension. If an extension is granted and, thereafter,
         neither party files a praecipe, motion or request for trial
         within the time period allowed by the extension, the court
         shall, sua sponte or on the motion of a party, dismiss the
         matter unless the court finds that dismissal is not in the
         best interests of the child. A motion to dismiss, pursuant to
         this rule, shall be filed and served upon the opposing
         party. The opposing party shall have 20 days from the
         date of service to file an objection. If no objection is filed,
         the court shall dismiss the case. Prior to a sua sponte

                                      -8-
J-A10042-16


        dismissal, the court shall notify the parties of an intent to
        dismiss the case unless an objection is filed within 20 days
        of the date of the notice.

        (c) Trial. Trials before a judge shall commence within
        90 days of the date the scheduling order is entered. Trials
        and hearings shall be scheduled to be heard on
        consecutive days whenever possible but, if not on
        consecutive days, then the trial or hearing shall be
        concluded not later than 45 days from commencement.

        (d) Prompt Decisions. The judge’s decision shall be
        entered and filed within 15 days of the date upon which
        the trial is concluded unless, within that time, the court
        extends the date for such decision by order entered of
        record showing good cause for the extension. In no event
        shall an extension delay the entry of the court’s decision
        more than 45 days after the conclusion of trial.

        (e) Emergency or Special Relief. Nothing in this rule
        shall preclude a party from seeking, nor a court from
        ordering, emergency or interim special relief at any time
        after the commencement of the action.

Pa.R.C.P. 1915.4 (emphasis added).          See also Pa.R.C.P. 1915.17(d)

(stating: “The procedure in any relocation case shall be expedited.     There

shall be no requirement for parenting education or mediation prior to an

expedited hearing before a judge”).

     Instantly, this Court previously remanded this case because of

procedural irregularities, including the improper appointment of a hearing

officer and the trial court’s failure to issue a prompt decision under the

applicable rules and statutes. This Court filed its prior decision on October

10, 2014. An out-of-county jurist was assigned to the case on December 4,

2014. The first custody/relocation hearing was held on August 31, 2015. At


                                      -9-
J-A10042-16


that hearing, the court also heard argument on Father’s motion for

recusal/disqualification, which was largely based on the delay in proceeding

to trial after remand.    The court made the following statement on the

record:

          The [c]ourt was assigned to this matter in December as I
          recall. However, due to request for re-argument and so
          on, the file actually wasn’t returned to this county until
          February 19.

          In March I was in an accident just outside my home. At
          the time it seemed that it was a quick fix. To be more
          specific, just so the record is full and complete, it was a
          shoulder dislocation after a fall on the ice. The shoulder
          was replaced properly. Started physical therapy and it
          seemed that hopefully within a few weeks things would be
          fine.

          Unfortunately, that did not occur and things went downhill
          and culminated in a major surgery which occurred on July
          1 of this year. As to the suggestion of [Father], which I
          think is a valid suggestion in many regards, as the thing
          dragged on, yes, I, and with the value of hindsight, having
          no idea that I would be delayed so long or would have
          such major surgery as I did, certainly the prudent thing for
          me to have done would have been to notify the AOPC. It
          just sort of was sequential and I regret that decision.

          That being said, however, the whole focus of [Father’s]
          testimony or statement, there hasn’t been testimony, has
          been delay. I can’t make that go away. I regret that this
          accident caused an inconvenience locally and as I said with
          the benefit of hindsight and how things developed, yes, I
          wish it would have been sooner. I have to accept any
          responsibility for that.

          I can assure the parties it wasn’t intentional. I wound up a
          medical mess that was not anticipated and which the
          orthopedic surgeon [whom] I was dealing with and the
          physical therapy people I was dealing with thought would
          resolve itself much differently than it did; however, it

                                     - 10 -
J-A10042-16


         didn’t.

         That being said, I am here. I am prepared to proceed
         today and tomorrow on the request for primary custody,
         on the relocation issue which has been, [Father] is correct,
         long delayed. I can’t fix anything that occurred in this
         court prior to my appointment. I accept responsibility for
         what has occurred since my appointment. And I am ready
         to proceed.

         As far as the suggestion that the [c]ourt could have or
         should have or must report Attorney Zanoni for
         misconduct, I do not accept that at all. I think that’s a
         complete fallacy at least in terms of my involvement with
         this case. We’ll see where we go from here. I am aware
         that [Father] has sought continuance even though that
         would appear to be adding to the prejudice he claims he
         has already suffered and I’m having trouble understanding
         that.

         Since I have no knowledge of the parties in this case, the
         attorneys in this case or anything else, the only attorney
         that the [c]ourt has ever had any contact with who is, to
         my recollection, is Attorney McGill who I handled the
         matter some years ago in which he was a counsel and I
         did designate him as the guardian ad litem in [a] separate
         and somewhat unrelated case. Other than that I have had
         no involvement with anyone.

         The delay is unfortunate. Whatever responsibility has to
         be accepted for that delay to the extent I’ve caused it, I
         must unfortunately accept that responsibility. However, it
         does not in any manner require that recusal,
         disqualification that the [c]ourt can see.

(N.T. Hearing, 8/31/15, at 59-61; R.R. at 161a-163a).          We accept the

court’s reasoning. The delay in scheduling a hearing following remand was

attributable to truly unforeseen and unfortunate circumstances, i.e., the trial

judge’s injury and need for medical treatment.         Nothing in the record

suggests Judge Leete lacked the ability to preside over this matter

                                    - 11 -
J-A10042-16


impartially. The court was ready to conduct the custody/relocation hearing

shortly after Father moved for recusal. Recusal would have lengthened the

delay and amplified the prejudice Father claims he incurred. Father failed to

produce evidence that any prejudice he suffered was the result of Judge

Leete’s bias or unfairness as opposed to an unanticipated injury. 3 Further,

Father’s argument regarding Attorney Zanoni is largely derivative of Father’s

misplaced allegations of misconduct against the trial court. The record lacks

support for Father’s assertion that the court was obligated to disqualify

Attorney Zanoni from the case.                 Therefore, the court properly denied

Father’s recusal/disqualification request.4           See In re Bridgeport Fire

____________________________________________


3
  Moreover, contrary to Father’s argument, subsections (a) and (b) of Rule
1915.4 are inapplicable at this stage in the proceedings. Those subsections
establish deadlines for pre-trial conferences and trial scheduling relative to
the date the complaint was filed. When this Court remanded the case for
trial, those deadlines had already long since passed. This Court instead
directed the trial court to conduct a custody/relocation trial and issue a
prompt decision. The subsequent delay did not implicate Rule 1915.4.
Moreover, even if we were to treat the date of this Court’s prior decision as
the date the “complaint” was filed for purposes of Rule 1915.4, the amended
version of the rule in effect at that time gives the court discretion to find that
dismissal for violation of Rule 1915.4(b) would not be “in the best interests
of the child.”     See Pa.R.C.P. 1915.4(b).        Here, the court reasonably
determined that any further delays would not have been in Child’s best
interests. To the extent the delay in scheduling trial was contrary to this
Court’s instruction to issue a prompt disposition, that delay was inadvertent
and does not justify recusal of the trial judge or dismissal of Mother’s
petition for relocation.
4
  The court’s order did not specifically rule on Father’s request for counsel
fees and costs. Nevertheless, the court made clear that no evidence
indicated Attorney Zanoni had engaged in obdurate or vexatious conduct.
(Footnote Continued Next Page)


                                          - 12 -
J-A10042-16


Litigation, supra.

      In reviewing a child custody order:

          [O]ur scope is of the broadest type and our standard is
          abuse of discretion. This Court must accept findings of the
          trial court that are supported by competent evidence of
          record, as our role does not include making independent
          factual determinations. In addition, with regard to issues
          of credibility and weight of the evidence, this Court must
          defer to the trial judge who presided over the proceedings
          and thus viewed the witnesses first hand. However, we
          are not bound by the trial court’s deductions or inferences
          from its factual findings. Ultimately, the test is whether
          the trial court’s conclusions are unreasonable as shown by
          the evidence of record. We may reject the conclusions of
          the trial court only if they involve an error of law, or are
          unreasonable in light of the sustainable findings of the trial
          court.

S.J.S. v. M.J.S., 76 A.3d 541, 547-48 (Pa.Super. 2013) (internal citation

omitted). With respect to a custody order, Section 5328(a) provides:

          § 5328. Factors to consider when awarding custody

          (a) Factors.—In ordering any form of custody, the court
          shall determine the best interest of the child by
          considering     all  relevant   factors,  giving    weighted
          consideration to those factors which affect the safety of the
          child, including the following:

             (1) Which party is more likely to encourage and
             permit frequent and continuing contact between the
             child and another party.

             (2) The present and past abuse committed by a party
             or member of the party’s household, whether there is a
                       _______________________
(Footnote Continued)

Thus, Father is not entitled to counsel fees, costs, or expenses. See 23
Pa.C.S.A. § 5339. Additionally, based on our analysis, we deny Father’s
open recusal motion.



                                           - 13 -
J-A10042-16


          continued risk of harm to the child or an abused party
          and which party can better provide adequate physical
          safeguards and supervision of the child.

          (2.1) The information set forth in section 5329.1(a)
          (relating to consideration of child abuse and
          involvement with protective services).

          (3) The parental duties performed by each party on
          behalf of the child.

          (4) The need for stability and continuity in the child’s
          education, family life and community life.

          (5)   The availability of extended family.

          (6)   The child’s sibling relationships.

          (7) The well-reasoned preference of the child, based
          on the child’s maturity and judgment.

          (8) The attempts of a parent to turn the child against
          the other parent, except in cases of domestic violence
          where reasonable safety measures are necessary to
          protect the child from harm.

          (9) Which party is more likely to maintain a loving,
          stable, consistent and nurturing relationship with the
          child adequate for the child’s emotional needs.

          (10) Which party is more likely to attend to the daily
          physical, emotional, developmental, educational and
          special needs of the child.

          (11) The proximity of the residences of the parties.

          (12) Each party’s availability to care for the child or
          ability to make appropriate child-care arrangements.

          (13) The level of conflict between the parties and the
          willingness and ability of the parties to cooperate with
          one another. A party’s effort to protect a child from
          abuse by another party is not evidence of unwillingness
          or inability to cooperate with that party.

                                   - 14 -
J-A10042-16



            (14) The history of drug or alcohol abuse of a party or
            member of a party’s household.

            (15) The mental and physical condition of a party or
            member of a party’s household.

            (16) Any other relevant factor.

23 Pa.C.S.A. § 5328(a). In expressing the reasons for its decision, “there is

no required amount of detail for the trial court’s explanation; all that is

required is that the enumerated factors are considered and that the custody

decision is based on those considerations.” M.J.M. v. M.L.G., 63 A.3d 331,

336 (Pa.Super. 2013), appeal denied, 620 Pa. 710, 68 A.3d 909 (2013).

      The new Act defines “relocation” as “[a] change in residence of the

child which significantly impairs the ability of a non-relocating party to

exercise custodial rights.”   23 Pa.C.S.A. § 5322(a); C.M.K. v. K.E.M., 45
A.3d 417, 422-25 (Pa.Super. 2012).             Section 5337 governs relocation

matters and provides in relevant part as follows:

         § 5337. Relocation

                                  *     *      *

         (h) Relocation factors.—In determining whether to
         grant a proposed relocation, the court shall consider the
         following factors, giving weighted consideration to those
         factors which affect the safety of the child:

            (1) The nature, quality, extent of involvement and
            duration of the child’s relationship with the party
            proposing to relocate and with the nonrelocating
            party, siblings and other significant persons in the
            child’s life.


                                      - 15 -
J-A10042-16


           (2) The age, developmental stage, needs of the
           child and the likely impact the relocation will have on
           the child’s physical, educational and emotional
           development, taking into consideration any special
           needs of the child.

           (3) The feasibility of preserving the relationship
           between the nonrelocating party and the child
           through suitable custody arrangements, considering
           the logistics and financial circumstances of the
           parties.

           (4) The child’s preference, taking into consideration
           the age and maturity of the child.

           (5) Whether there is an established pattern of
           conduct of either party to promote or thwart the
           relationship of the child and the other party.

           (6) Whether the relocation will enhance the general
           quality of life for the party seeking the relocation,
           including, but not limited to, financial or emotional
           benefit or educational opportunity.

           (7) Whether the relocation will enhance the general
           quality of life for the child, including, but not limited
           to, financial or emotional benefit or educational
           opportunity.

           (8) The reasons and motivation of each party for
           seeking or opposing the relocation.

           (9) The present and past abuse committed by a
           party or member of the party’s household and
           whether there is a continued risk of harm to the child
           or an abused party.

           (10) Any other factor affecting the best interest of
           the child.

23 Pa.C.S.A. § 5337(h). Moreover,

        [T]he party proposing relocation…bears the burden of
        proving relocation will serve the children’s best interests.

                                    - 16 -
J-A10042-16


         See 23 Pa.C.S.A. § 5337(i). Each party, however, has the
         burden of establishing “the integrity of that party’s motives
         in either seeking the relocation or seeking to prevent the
         relocation.” 23 Pa.C.S.A. 5337(i)(2).

S.J.S., supra at 551.

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable John B.

Leete, we conclude Father’s remaining issues merit no relief. The trial court

opinion comprehensively discusses and properly disposes of those questions.

(See Findings of Fact and Conclusions of Law, filed October 26, 2015, at 8-

14) (examining each relevant factor under applicable statutes; concluding

custody and relocation decisions are in Child’s best interest).     The record

supports the court’s decision. Therefore, we affirm Father’s issues five and

six on the basis of the trial court opinion. Based on the foregoing, Father is

not entitled to relief on any of his issues on appeal. Accordingly, we affirm.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/13/16




                                    - 17 -
                                                                                      Circulated 06/20/2016 10:27 AM




           :f. L. 6.                                    :IN THE COURT OF COMMON PLEAS
           Plaintiff/Movant                             :OF CAMBRIA COUNTY, PENNSYLVANIA

                                                                                                                   -,,
           Vs.                                          :No. 3924 of 2008                     C)
                                                                                              :t.
                                                                                              :(. .,,
                                                                                                      u,           r
                                                                                                          :.~:J
                                                                                                      :,           r,

            ~., A.T.                                    :CIVIL ACTION -LAW IN CUSTODY:           l~
                                                                                              -4 ~.::;
                                                                                                          --~      ("_J



           Defendant/Respondent                                                               : . :i:
                                                                                              ; . ·:::,
                                                                                              ;,:; :··1
                                                                                              ··- < -<
                                                                                                    ;rJ
                                                                                               ')          ·.,.)
                                                                                              ;:>
                                                                                                          ~        t.'... ~
                 INTRODUCTION, FINDINGS OF FACT, CONCLUSIONS OF LAW, DISCUSSION
                        AND ORDER ON MOTHER'S PETITION FOR RELOCATION
                           AND FATHER'S PETITION FOR PRIMARY CUSTODY

                                                 I. INTRODUCTION

                   Before the court are two inter-related custody matters. The court must rule on mother's

           proposed relocation from Bedford County to Cambria County, which has de facto occurred over

           father's objection. Father has also filed primary physical custody of d..t.Y. The matters were

           combined for purposes of hearing following a reversal and remand on the relocation issue from

           the Superior Court.

                                               II. FINDINGS OF FACT

           1.      This matter relates to custodial concerns concerning the partys' minor daughter
           ; R,   ~. b. born February 2008.
-~. . ..
                   -J:"L. ~"
_




           2.                            is a medical doctor and the birth father of Child. He lives in
                                 Johnstown, Pennsylvania, Cambria County.

           3.                         now· S,   ft,     : is the birth mother, and currently resides in the
           vicinity of Tyrone, Blair County, Pennsylvania.

           4.     Mother is currently married to; J: Gt-      and has a child        with\   :r.6{. .In
           addition :J. Ef. has three children including a son 18, who is a high school senior and
           resides full time with the~-         His other two children are subject to week on /week off
           custody arrangement amicably worked out with the former;   mt~. ~ .
                                                           1
5.      Mome< ~ .::r.G ..    married on August'       2013, and~~\«   was born on August:'     . 2014.
         f"'
6.        ,ro..~~V'" has three other children as well. and is invnlVE~n with custodv litigation with
some of those children
                                     Those children are with l    F'a.~"'eV" t on a parnai custody
basis, including alternate weekends among other times. The oldest of those children.            , is a
college student. I\,
old.
                     ~ow                 is currently 15, while o: dtuA.~eN"             is 12 years



7.     The parties were never married, but did cohabit until the time that Child was about six
months old. They resided in the Doctor's home in Westmont, although mother was then
employed in Bedford County.     After the separation of the parties, mother resided on Clarion
A venue in Bedford, Pennsylvania for approximately five years where she was employed in a
nursing home facility. She had maintained employment there for approximately ten years until
2011.

8.     Y  o: ~V\tr      has been employed primarily as an emergency room physician, with
irregular working hours at times. He is currently seeking employment as medical director of a
state correctional facility after being discharged from Med Express.

9.     After leaving her job in the Bedford area, mother worked for Southern Tier Hospice in
Altoona. She left that employment after a company reorganization, and went to work for UPMC
Altoona which is close to her home.

10.     Father lives in a comfortable home in the Westmont section, while mother lives on a five
acre property in a spacious home owned by: .J. G.

                     has been unemployed          since March 2015, but is currently seeking
employment as noted herein.

12.       Prior to moving to the Tyrone area, mother filed a timely notice of relocation, and father
filed a timely objection.

13.    The parties shared legal custody with mother having primary physical custody, pursuant
to an order of the trial court dated July 15, 2009, and later affirmed by the Superior Court at
docket 1368 W. D. A. 2009 (Pa. Super. Crt. 2010).

14.    Further custody hearings were held, with the final hearing on August 12, 2011, which
reduced father's periods of partial custody. Father appealed again and the matter was affirmed



                                                  2
1'   '




         by the Superior Court on April 3, 2012, at 940 WDA 2011, as father's notice of appeal. was
         untimely.

         15.     The parties, primarily : ~6'..~V t, initiated custody litigation shortly after ~l& was
         born in 2008, and that litigation has continued to date.

         16.     After the notice of relocation was filed, various hearings were conducted by the hearing
         officer who then made a report to the court which issued an order. The father appealed this _
         matter to the Superior Court on a pro-se basis, and on October 10, 2014, Superior Court reversed
         and remanded the proceeding largely on the basis procedural irregularities concerning the use of
         a master. 395 WDA 2014, (Superior Court October 10, 2014}.

         17.    After efforts were made for reargument in the Superior Court, that was denied and the
         record was returned back to Cambria County on February 19, 2015. Shortly thereafter, the
         undersigned senior judge suffered an injury which did not respond to treatment and resulted in
         delay of the matter on remand. This Court accepts full responsibilityfor any such delays.

         18.    Full hearings were held on both the relocation and father's pending petition or primary
         physical custody on August 31, 2015, September 1, 2015, and September29, 2015:

         19.    The parties have a strained relationship at best, and do not trust each other.

         20.    While the parties on occasion have been able to be flexible with each other, this has been
         done on a reluctant and occasional basis.

         21.    The parties communicate primarily by text message.

         23.     On March 12, 2014, the trial court indicated that it would affirm the Master's report, but
         did not issue an order. Father's most recent counsel withdrew later.

         24.    In response to Judge Creany's interim order of August 5, 2013, mother proceeded with
         marriage to .::r, Gt . · ~ and relocated to the Tyrone area. She enrolled the child in the
         ~3.       School system for kindergarten. The child has continuedwithin that school and is now
         in secono grade, all over father's objections.

         25.    Mother gives her reasons for relocation as related to her marriage, being close to her
         work, and being able to spend more time with her child. Her assertion that the Bellwood School
         system is in some manner superior to the Bedford School is based solely on internet research.
         The Court does not accept that proposition in view of the lack of supporting evidence.



                                                          3
  26. (:WA loves her home and the farm animals there, as well as her step-brothers and appears
  to have a good relationship with her step-father.

  27.      Q\.Ud has a close and loving relationship with both her mother and her father.

  29.    With the information provided it aopears that140.     Mother's husband    ..J. ~.   does construction work, and is generally home at .night and
rarely works weekends.

41. ~        is currently involved in dance and gymnastics programs as well as cheerleading at
her current school. Father has objected to some of these activities as he feels the relocation
matter should be solved first.

42.    While the child seems to be doing well in her current school and location, the court
cannot base its decision on that, as this remand was to determine the initial relocation, as
opposed to the defacto results of relocation.

43.    Due to poor communications between the parties/ ::f. t\.          was providing health
insurance at the same time her father was paying for expensivecobra coverage.

44.     The parties have quarreled over which doctors and other health care providers should be
available for:~.

45. c:hc:.t(A.,J has substantial dental work done 1 by CA.. d.w15li, following significant decay issues
resulting from what is commonly known as "bottle mouth." Specifically, mother allowed the
child to drink Gator Aid and other sugary drinks. Father disputes that he in any manner agreed
with this, although his older children were involved in sports and used Gator Aid and related
products.

46.     Shortly before the present hearings started, father refused to return the child so she could
start school in Bellwood and instead urged mother to let him home school her pending resolution
of the present issues.

47.     This Court issued an ex-parte order returning the child to the Bellwood School District
before the start of the present school year.

48.  While mother has expressed fear of father, father points out that there has been no
documented physical abuse or any suggestion of thesame.

49.    Mother is concerned that 51.    As to alleged child neglect, the court finds mother was lax in permitting excessive use of
sugary drinks, but notes that father failed to take any action as well. He saw o,,;!J, regularly
during the applicable period of time.                       ·

52.    Mother smokes on occasion, but not in the presence of the child. Father does not smoke,
and puts strong emphasis on nutrition and healthy practices for his daughter.

53.   At times in the past, father had ten overnights with the child, later reduced to eight.
Mother later wanted and received a more structured situation.

54.    More squabbles between the parties emerged this past summer over vacation times,
when father apparently failed to give the requisite thirty day notice, and mother allegedly had
made other plans.

55.    Currently, step-father Jason takes ct,,;\d. to school. She returns to either home or daycare
by bus depending on the day of the week.

56.     Father has apparently discussed custody matters in front of C~:\~· and his other children,
and in such conversations has threatened mother's attorney and various judges.                   '

57. Ch:\~ generally does well in school, but she has some problems with math and attends a
special "math club."

58.   Due to the acrimony between the parties, mother on occasion has invited the paternal
grandfatherof the child, but not the father, to birthday parties and other special occasions.

59.   Father's concerns that mother has tried to change the child's last name to "Princess" are
misguided,as it appears to be more of a term of endearment.

60.   The child on occasion refers to :      1 ~·         as "dad," and he introduces her as his
daughter.     .,q......




61.     1.1:'
            f\. : impressed the court as a reasonable and caring individual with a positive
relationship with his own ex-wife resulting in few concerns over the custody of the iY
children. He has a positive relationship with OW.~•

62. QuU also refers to T     ::f.' Gt , ~ on occasion as ' '' J" ov '' J"-k.J... Ou Id/ is close to her
                                                                              ,1,,

step-brothersas well.




                                                  6
63.    i   ~°"~    t has a positive, loving and supportive relationship with all of his children.
He also makes certain of a healthy diet and regular church attendance whenwhen he started for Med Express. In the meantime, father had some surgery and periods of
medical disability.

74.     Mother has generally kept father advised of events concerning ~     and on occasion has
offered him extra time. Many times this has not worked out due to the poor relationship between
the parties.


75.    While father has been accused of suffering from intermittent explosive disorder, he
apparently never been formerly diagnosed with such a condition.

                                    III. CONCLUSIONS      OF LAW

        1.      The best interest of the child will be served by permitting mother to relocate to

Blair County. Father's time with the child including travel time will not be affected.

        2.      The child's     best interest mandate that father's petition for primary physical

custody be denied, although father's time with his daughter should be increased.

                                          IV. DISCUSSION

        The court is required to consider the statutory factors involving relocation as well as any

other relevant information.     Under the statutory factors, the court must (1) examine the nature,

quality, and extent of the involvement and the child's relationship with the party proposing to

relocate as well as with the non-relocating party and other significant persons in the child's life.

Here, mother has had primary custody since litigation began some years ago. ~             has had a

close and loving relationship with her mother, but also with her father. Whether mother and

father's relationship with.·~       has suffered from the seemingly endless custody litigation is a

question which was not answered in the course of a three day hearing. Suffice it to say that

mother has been very active with the child, as has father during his periods of partial custody.

The testimony indicates that ,CJ,.:JA has positive relations with her mother, step-father, birth

father, and all of her half siblings.



                                                   8
        Turning to the second factor,,~        is now over seven years old. She appears from: ~e,

testimony to be a happy and loving child. The court believes that either of her parents could

meet her day-to-day needs, and that the relocation will not materially affect her physical,

educational, and emotional development.        In terms of special needs, it appears that   lk.:u. has
some issues with mathematics, and may have a need for some tutoring and or assistance which is

currently being provided. While not relevant to this decision, Q\&' (J. seems to love her current

school, which she entered as a kindergarten student. She is now in second grade in the .             i-


Bellwood School District. She is active in dance, cheerleading and other activities. The move to

Bellwood area occurred after the Cambria County Court initially gave preliminary approval to

the relocation, prior to the reversal by the Superior Court noted above. The Court finds that the

relocation will have no substantial impact on her physical, educational, or emotional

development.

       Factor three deals with the feasibility of preserving the relationship between the non-

relocatingparty and the child. In that regard, the relocation wouldchange little. Father's driving

time would be almost the same if the exchange point were the Edenburg, Cambria County area.

No other changes to father's current time schedule with the child would occur. It appears that

both parties have the logistical and financial ability to deal with the exchanges. Father's

exchanges would be a different point, but nothing would really change for father.

       In terms of the child's preference, the child did not testify and thus did not express any

preference. Based on all of the testimony, however, the court finds that       P'-nb has a close and
loving relationship with her father, mother, and step-father, as well as all of her half-siblings.

       Considering the fifth factor, there is considerable testimony about which parent interfered

with the custodial rights of the other. During the long history of litigation in this case, it appears



                                                  9
that mother and father have each been unreasonable with the other on occasion, although

sometimes they can and do communicate by text. It appears that mother has become reluctant

and impatient with father in view of father's continual litigation efforts with this child. Father on

the other hand has on occasion been inflexible with mother. Mother was also found to be in

contempt one time in the past. Father complains that mother has attempted to change the child's

name. The court finds this to be an issue taken totally out of context, and that the child has been

referred to by her mother and step-father as '~ _        · Princess" without any intent to have her last

name become "princess."       Father shared his concern that (1J.J. refers to her. step-father, .

if. G\. as father on occasion along with other designations including"daddy-··'·' The court
finds none of these differences of opinion to be substantive in any way. There are legitimate

concerns that if litigation continues on a long term basis, it will be very detrimental to future

relationships between the parties as well as their perceptions and characterizations of each other.

Mother has expressed a desire to have father spend less time with ~                 and would essentially

like ~     all to herself. This is of course unrealistic, and may well result from mothers reaction

to father's ongoing litigation. Clearly O,lJ... needs the love and support, and contact with both of

her parents. Despite the bitterness caused by this long custody litigation, the parties must do

their best to be civil to each other and work together for ~·'s          best interests. While there is not

pattern of thwarting the relationship of the child with either parent, mother must recognize that

father is a vital part of a.u.tAs1 life and react accordingly.

         The court in factor six is required to consider whether the relocation will enhance the

general quality of mother's life, as she is the one seeking relocation. There clearly are some

benefits to mother, in that she can live with her husband, in her husband's home and on a

spacious property.      The Bellwood home owed by                q: 6.      i   is also close to mother's



                                                    10
employment at UPMC. While there were some discussions as to the quality of Bellwood school

versus the school in father's neighborhood, nothing was presented to the court that would

indicate that either school district was in any manner deficient.

       As to the whether the relocation will enhance the quality of life for the child, that appears

to be a somewhat open question. She seems to enjoy life on the farmette owned by J.            Gt •
as well as the contact with her infant sibling. This however, is not to say that she does not enjoy

her time with her father, although mother has questioned whether father's obsession of the

present litigation interfered with him spending quality time with the child.

       In summary the court cannot say with certainty that whether or not the relocation will

enhance the quality of the child's life, but does find that it will not harm the quality of the child's

life in any way.

       The court is also required in factor seven to determine the reasons and motivations of

each party seeking and opposing relocation. After a careful review of three days of testimony,

the court finds no improper motive on mother seeking relocation, nor in father for opposing

relocation. Although father also wants primary custody, there will be no substantial change in

the time allocated to father to spend with his daughter brought about by the relocation.

        Factor eight looks to the past and present abuse committed by one of the parties. Father

accuses mother of allowing significant tooth decay, which has since been dealt with by a dentist.

The problem resulted from excessive sugary drinks, largely furnished by mother. While the

decay situation may evidence some level of neglect on the part of both parents, mother for

furnishing the drinks and father for not picking up on any problems, that situation does not rise to

the level of abuse relative to either party. The mother alleges some fear of father, there is no

history of physical abuse, although there have been strong verbal disagreements from time to


                                                  11
time. There is no evidence that thus far, the child has been harmed by any of this. Even though

the potential for emotional abuse is there if the parties continue on their present path, none has

been demonstrated to date.

          While father has not been diagnosed with explosive personality disorder, he has

approached litigation in such a manner that mother may be very frustrated by the sheer volume

and length of litigation.   Of concern to the court are the comments of;   LA , ~-   on the topic as

she discussed father's perception of unfairness in the litigation process. Father ,fetlt, he has been

treated unfairly, and he becomes very frustrated and upset. Obviously,if he prevails one could

assume that he will be satisfied. What will be his reaction if he doesn't prevail? Based on      LA.
G.! '.S   . comments, it appears possible that he may respond with substantial anger. The court is

also dismayed that father has allegedly made threats concerning Cambria County judges and

attorney Zanoni. There is no place in this litigation for such conduct,and this reflects poorly on

father.

          Father argues strongly that the court. cannot consider the results of the relocation

accomplished under Judge Creany's order, since that order was reversed by the Superior Court.

Thus, the court is attempting to place itself in the position that it would be were the relocation

still being debated, before the geographic move actually took place.

          Since father is seeking a change in primary custody the court must consider some

additional factors. Many applicable factors have been generally or specifically discussed in the

context of relocation. In addition, the court must determine which parent has performed parental

duties on behalf of the child. Given father's work history, and his unavoidable erratic scheduling

at the various jobs, mother has performed historically the majority of the parental duties for




                                                  12
Riley. It is not to say that father has not contributed nor that he lacks knowledge on how to

perform parental duties.

       As to stability and continuity in the child's education, family, and community life, both

parents are capable of providing this. Father's work history involved several different changes,

and until very recently, he was unemployed for a number of months. The potential employment

situation that was discussed at the most recent hearings would give him some better professional

stability, and a more regular schedule for dealing with his child.

       Extended family is available, with mother having considerable family in Bedford County

and father having family in the Altoona area. There are no large distances involved, such as

would prohibit the child from having interaction with extended family.

       As to the child's sibling relationships, the testimony indicated the child has close and

loving relationships with her half-siblings through her father, and as well as her half sibling

through her mother and'    _:f" 6   ,   , as well as with .T: G\. 's ; children.
       Turning to the proximity of the residencies, the exchange point and driving time would

almost the same, with the spot for exchanges being changed to Ebensburg, Pennsylvania. The

relocation discussed above would not substantially modify the distance between the party's

residences.

        Each party has suitable arrangements available for child care, as father emphasizing the

Learning Lamp facility in his area, and mother utilizing friends and other facilities in her area.

Neither party appears to have any substantial history of drug or alcohol abuse. Mother has taken

psychiatric drugs in her past but has not done so in recent times, nor currently. The court has no

concerns over either parent having a substance abuse issue.




                                                  13
          The court is also required to consider the mental and physical conditions of each of the

parties and others in the households.      It appears that both the parties are all in good physical

health.    Father, however, · seems to suffer great stress and upset over the current custody

arrangements. He is bitterly unhappy with Cambria County Court and some of its judges as well

as: fv1,1\{-1t,\/'s current counsel. His response to this upset borders on obsession at times, although

father is certainly free to seek and protect his rights just as he has done. Thus, the question

comes up as whether father is spending his time with the child, working on his litigation, or with

direct involvement with the child. The court reaches no conclusion on this debated point at this

time.

          Considering custody factor nine, both parties are capable of maintaining loving, stable

and consistent nurturing relationships needed by this child. Both parents appear to be thoroughly

capable.     The child's emotional needs appear to be met by both parents but may well be

compromised over time if the present course of antagonistic litigation continues.

          Considering all of the evidence as well as the statutory factors, the court believes that the

limited relocation sought by mother is appropriate, and also that mother should continue to retain

primary custody. The courts findings on father, however, indicate that he could and should have

more time with his daughter, especially if he can use that time wisely, as he often has in the past.

Father seems committed to engaging in a variety of activities with his daughter, including but not

limited to some travel and keeping her active in her church. While mother will undoubtedly be

upset with father spending more time with        ctu.U. ·, the court finds that it is in the child's best
interest to do so. Father must understand that his focus must be the child, more so then his

 personal involvement in all of the litigation, even though some of it has been successful. The

 key to this child's happiness, success, and best interest lies in the hands of the parents. If they



                                                    14
can learn to cooperate, and gain some level of trust between them,'dti.(J.:.will clearly benefit. If

Riley continues, however, to be raised in the acrimonious shadow of a courthouse, her prospects

are not nearly as bright. The court finds no substantial issues with either parent, and thus, there

is no reason why they cannot and should not work together, assuming they are willing.

       Father will be given additional weekend, holiday and summer time with      CW which      will

be beneficial for   WJ.   if the parties can reduce the level of conflict.   An appropriate order

follows:




                                                  15
T'L-.6.                                        :IN THE COURT OF COMMON PLEAS
Plaintiff/Movant                               :OF CAMBRIA COUNTY, PENNSYLVANIA

Vs.                                            :No. 3924 of 2008

·5. A,T.                                       :CIVIL ACTION -LAW IN CUSTODY
Defendant/Respondent




                                               ORDER



        AND NOW, October         2,D,       2015, Mother's motion for relocation to the Tyrone

Bellwood area is granted, and father's objections are dismissed. Father's petition for primary

custody is denied, subject, however, to increased periods of partial custody with the daughter of

the parties i   ({.   E.,6,       . , as provided herein.   r:                                        I·




        1.       The parties will continue to share legal custody as provided in the orders of July

15, 2009, and May 10, 2011.

        2.       Mother will have primary physical custody, subject, however, to partial custody in

favor of father as follows:

                 a.      In alternate months effective November 2015, three weekends per month

from Friday at 6:00 p.m. through Sunday at 4:00 p.m.

                 b.      In other months, effective December, 2015, two weekends per month from

Friday at 6:00 p.m. through Sunday at 4:00 p.m.

                 c.      Two of the weekends every month will be at the same time as when

 father's other children are in his partial custody.




                                                   16
                d.      For holidays father will have the child for a minimum of72 hours over the

Christmas school holiday in addition to his regular weekend visits together with a minimum of 6

hours Christmas Day or 8 hours Christmas Eve.

                e.      For Thanksgiving, New Year's, Easter, July 4, and Labor Day, the parties

will equally divide the holiday, including any Mondays which are also school holidays.

                f.      For summer, the parties will rotate custody on a two week basis, with

mother, however, to have the first three days after school is out and the last week before school

starts, in any event.

                g.      Father's Day will always be with father and Mother's Day with mother,

taking :pfe.c~e"t~ over any other custody schedule provisions.
        •
                h.      Father will have every Memorial Day weekend and Mother every

weekend -of her family Christmas, party, taking·~      I -
                                                                 over any other custody scheduled

provisions.

        3.      Neither parent shall be under the influence of drugs or alcohol while serving as

physical custodian of the minor child.

        4.       Each party will have liberal telephone contact on a daily basis with the child at

reasonable hours, not to exceed however, two calls per day. These calls are to be private.

        5.       Neither parent or any extended family members or significant others in either

parents life shall make derogatory or threatening comments about the other parent or their

extended family in the presence of or the hearing of the child, or otherwise, nor allow anyone

 from either family or household do the same.

         6.      Each party shall hold the other party out as worthy of the child's love and respect

 and take all reasonable steps to facilitate the other parents periodsof custody.



                                                  17
       7.       The parties will communicate      as necessary with each other on all matters

concerning the health, education and welfare of the child.       The parties, however, shall not

communicate through the child, especially as to matters conceming custody.

       8.   ·   The parties will promptly and without exception share with each other all

information concerning the child including but not limited to school, church, sports, and activity

schedules together with all health, welfare and educational matters. The parties are welcome to

attend all events and appointments if they are of good behavior and not upsetting to the child.




                                                      BY THE COURT:




                                                 18